

Addendum #3 to Commercial Manufacturing Agreement


This Addendum to Commercial Manufacturing Agreement, (this “Addendum”) is
entered into and effective the 2nd day of July, 2014 by and between Albemarle
Corporation, (hereinafter “Albemarle”); and SIGA Technologies, Inc. (hereinafter
“Customer”), to addend, amend and/or supplement that certain Commercial
Manufacturing Agreement between Albemarle and customer dated August 25, 2011, as
amended December 21, 2012 and July 1, 2013 (the “Commercial Manufacturing
Agreement”). All capitalized terms used herein and not defined shall have the
meaning set forth in the Commercial Manufacturing Agreement.


WHEREAS, Albemarle, pursuant to the commercial Manufacturing Agreement, has
manufactured, sold and delivered to Customer the Product (as defined in the
Commercial Manufacturing Agreement); and


WHEREAS, in order to add an additional particle size testing site and an
approved particle size testing method, the parties wish to amend Exhibits B, C
and H to the Commercial Manufacturing Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties, Albemarle and Customer hereby
addend, amend and/or supplement the Commercial Manufacturing Agreement as
follows:


1.
Exhibit B is hereby amended to read in its entirety as set forth in the
attachment to this Addendum.



2.
Exhibit C is hereby amended to read in its entirety as set forth in the
attachment to this Addendum.



3.
Exhibit H is hereby amended to read in its entirety as set forth in the
attachment to this Addendum.



This Addendum is considered a written instrument, in full accordance with the
manner of amending the Commercial Manufacturing Agreement, including Exhibits B,
C and H as recited in Section 12.10 thereof. All other terms and conditions of
the Commercial Manufacturing Agreement shall remain the same and in full force
and effect.




SIGA TECHNOLOGIES, INC.        ALBEMARLE CORPORATION




By:    ____________________________    By:    ____________________________
Daniel J. Luckshire            Name:
EVP & CFO
Title:





Date:    ____________________________    Date:    ____________________________
Amendment 2 to Exhibit B
to the COMMERCIAL MANUFACTURING AGREEMENT dated August 25, 2011 between SIGA
Technologies, Inc. and Albemarle Corporation


MICRONIZED PRODUCT TESTING
[redacted]


Amendment 2 to Exhibit C
to the COMMERCIAL MANUFACTURING AGREEMENT dated August 25, 2011 between SIGA
Technologies, Inc. and Albemarle Corporation
Specifications
ST-246 Drug Substance Specification for Commercial Production
PRODUCT SPECIFICATIONS


[redacted]


Amendment 1 to Exhibit H
to the COMMERCIAL MANUFACTURING AGREEMENT dated August 25, 2011 between SIGA
Technologies, Inc. and Albemarle Corporation


List of Approved Laboratories per Section 3.5


[redacted]



